                                                                                                                                      U
      Case 9:18-cv-81473-DMM Document 25 Entered on FLSD Docket 01/10/2019 Page 1 of 1
'

    AO 440(Rev.0&i2)StlmmonsinacivilAcHon      ..                     . ...   .   .. .. . .. .......r
                                                                                                    ..                           .




                                  U NITED STATES D ISTRICT COURT
                                                         forthe
                                               Southem DistrictofFlorida

                   MARYANN MORRISON



                          Plaîzml#rd
                              m                                   CivilAction No. 9:18* -81473-DMM
         CIR OF PALM BEACH GARDENS,ET AL.



                          Defendantls)
                                            SUM M ONS IN A CIW L ACTION

    To:(Dqfendant'
                 szzcmeanaaddreas) MARIA G.MARINOUMAYOR OF CIW OF PALM BEACH GARDENS,10500 N
                                   MILITARY TRAIL,PALM BEACH GARDENS,FL 33410




            A lawsuitbasbeen Eledagainstyou,

            W ifhin21daysaRerserviceofthissummonsonyou(notcountingthedayyoureceivedit)- or60daysifyou
    r etheUnited SttesoraUnited Statesagency,oran oo ceroremployeeoftheUnited Statesdescribed in Fed.R.Civ.
    P.12(a)(2)or(3)- you mustserveontheplaintiffananswertothea/nnhedcomplaintoramotiontmderRule12 of
    tlleFederalRulesofCivilProcedure.n eanswerorm otion mus'tbeservçd on theplnintiF orplaintiœ sattom ey,
    whosename andaddressare; MARYANN MORRISON
                                    ADDRESS:2805Veronia Dr. Unit107
                                            Palm Beach Gardens,FL 33410


           Ifyoufailtorespondvjudm entbydefaultM IIbeenteredagainstyouforthereliefdemnnded inthecomple                       ,   t.
    You also mustGle'youranswerormotion with thecomt
                      x




                                                                    czafv oFcor/Rhngela E.Noble
                                                                                                         +
    Date: (14/1n/19
                                                                                                   reofclerkorDe'l/tpClerk
